John D. DeloachAppellee/s




                         Fourth Court of Appeals
                                San Antonio, Texas
                                      March 4, 2015

                                   No. 04-14-00324-CR

                                THE STATE OF TEXAS,
                                      Appellant

                                            v.

                                  John D. DELOACH,
                                        Appellee

                From the County Court at Law No. 12, Bexar County, Texas
                                 Trial Court No. 130556
                         Honorable Scott Roberts, Judge Presiding

                                     ORDER
Sitting:     Sandee Bryan Marion, Chief Justice
             Karen Angelini, Justice
             Marialyn Barnard, Justice
             Rebeca C. Martinez, Justice
             Patricia O. Alvarez, Justice
             Luz Elena D. Chapa, Justice
             Jason K. Pulliam, Justice

       The court has considered the Appellee’s Motion for En banc Reconsideration, and the
motion is DENIED. The Appellee’s Motion to Strike is DENIED AS MOOT.


                                                  _________________________________
                                                  Sandee Bryan Marion, Chief Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 4th day of March, 2015.


                                                  ___________________________________
                                                  Keith E. Hottle
                                                  Clerk of Court